DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 11/29/2021 has been entered. Claims 1-16 remain pending in the application. Claim 17 is new. Claims 12-14 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 8/27/2020.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 8/30/2021.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 8/30/2021. 
Claim Objections
Claim 5, line 3 objected to because of the following informalities:   
Line 3 recites “the magnetic field”. The magnetic field is first introduced and referred to in claim 1 as “an oscillating magnetic field”. Examiner suggests amending claim 5 to state “the oscillating magnetic field” in order to keep claim terminology consistent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10-11, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Hoare (U.S. PG publication 20110212163) further in view of Jin (U.S. PG publication 20070196281) further in view of Novak (U.S. patent no 10086138) further in view of Houzego (U.S. PG publication 20020055734) further as evidence by Hood (U.S. PG publication 20070106266). 
	In regard to claim 1,
	Hoare discloses a system (see structure in figure 17C and figure 2 and also an electromagnet as disclosed in paragraph [0040]); comprising: 
	an implantable drug delivery device (see figure 17C and figure 2; paragraph [0035]; [0062]: wherein the article may be implanted; and paragraph [0108] and [0128]) for delivering at least one drug to a living body (Examiner notes “for delivering at least one drug to a living body” is an intended use limitation and the drug delivery device is fully capable of delivering at least one drug to a living body due to its structure as supported by paragraph [0128] and [0035]), the device comprising: 
		a housing (tubing; paragraph [0108], [0128]) having at least one opening (opening that is temporarily sealed with a membrane; paragraph [0108] and [0128]); 

		a temporary seal (a heat sensitive microgel/membrane/polymer) closing the at least one opening of the housing (paragraph [0035], [0041]-[0042], [0108] and [0128]: wherein a heat sensitive microgel/membrane/polymer is construed as the temporary seal which closes the opening of the housing); and 
		a heating element (ferrofluid, iron or magnetic particles; paragraph [0037]-[0039] and [0128]) in thermal contact with the temporary seal (paragraph [0044] and [0037]), the heating element configured to generate heat in response to application of an oscillating magnetic field thereto to at least partially deswell/shrink the temporary seal and release the at least one drug within the reservoir through the at least one opening of the housing (Examiner notes “configured to generate heat in response to application of an oscillating magnetic field thereto to at least partially deswell/shrink the temporary seal and release the at least one drug within the reservoir through the at least one opening of the housing” is an intended use limitation and the heating element is fully capable of achieving the claimed function as supported by paragraph [0007] [0041], [0047], [0045], [0037], [0128]: the magnetic nanoparticles embedded in the membrane heated inductively when subjected to an external oscillating magnetic field); 
	an apparatus (an electromagnet which is used to achieve a magnetic field; paragraph [0040]) configured to apply the oscillating magnetic field to the implantable drug delivery device (paragraph [0040]);
	wherein the heating element comprises a ferrous element (paragraph [0037]-[0038]).
	Hoare fails to disclose the heating element configured to generate heat in response to application of an oscillating magnetic field thereto to at least partially melt the temporary seal and 
Jin teaches the use of a meltable material or swellable/shrinkable material influenced by a magnetic heating material to control the delivery of a therapeutic (paragraph [0044]) could all be used to achieve the same result of controlling the delivery of a therapeutic (paragraph [0044]) and thus a meltable material or swellable/shrinkable material influenced by a magnetic heating material were art-recognized equivalents at the time the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a meltable material in place of a swellable/shrinkable material since it has been held that substituting parts of an invention involves only routine skill in the art therefore resulting in the heating element configured to generate heat in response to application of an oscillating magnetic field thereto to at least partially melt the temporary seal and release the at least one drug within the reservoir through the at least one opening of the housing.
	Hoare in view of Jin fails to disclose one or more sensors configured to attach to or be carried in proximity to the living body and to monitor the living body to detect changes in body functions of the 
Novak teaches one or more sensors (item 430) configured to attach to or be carried in proximity to the living body (column 5, line 27-29) and to monitor the living body to detect changes in body functions of the living body indicative of a condition (overdosing or anaphylactic shock; column 2, line 26-33; column 4, line 32-45 and column 5, line 27-37); wherein the apparatus (autonomous drug delivery system (ADDS)) is configured to automatically release the at least one drug in response to the one or more sensors detecting the changes in the body functions of the living body indicative of the condition (column 2, line 26-42; column 4, line 32-45 and column 5, line 27-37: wherein ADDS 410 responds to the parameters 424 sensed by the sensors by starting the drug dosage 412 accordingly; Examiner notes this is an intended use limitation and the apparatus is fully capable due to its function and cooperation with the sensors of automatically releasing the at least one drug in response to the one or more sensors detecting the changes in the body functions of the living body indicative of the condition).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoare in view of Jin to include one or more sensors configured to attach to or be carried in proximity to the living body and to monitor the living body to detect changes in body functions of the living body indicative of a condition; wherein the 
Hoare in view of Jin in view of Novak fails to disclose wherein the heating element comprises a ferrite element and LC circuitry, the LC circuitry including an induction coil and a capacitor and having a resonant frequency, and wherein the induction coil inductively couples to the oscillating magnetic field at the resonant frequency of the LC circuitry to wirelessly energize the ferrite element.
Houzego teaches wherein the heating element (see figure 2A and 2B) comprises a ferrite element (ferrite core; paragraph [0019] and [0027]) and LC circuitry (capacitor and coil; paragraph [0032]; see also paragraph [0073]), the LC circuitry including an induction coil and a capacitor (paragraph [0032]) and having a resonant frequency (paragraph [0032]), and wherein the induction coil inductively couples to the oscillating magnetic field at the resonant frequency of the LC circuitry to wirelessly 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoare in view of Jin in view of Novak to include, in addition to the ferrous element taught by Hoare, wherein the heating element comprises a ferrite element and LC circuitry, the LC circuitry including an induction coil and a capacitor and having a resonant frequency, and wherein the induction coil inductively couples to the oscillating magnetic field at the resonant frequency of the LC circuitry to wirelessly energize the ferrite element, as taught by Houzego for the purpose of providing an energy efficient device (paragraph [0027] of Houzego) and as evidence by Hood who supports that both a ferrous material and a ferric material can be used in the same system as a remotely activatable control element (see paragraph [0106] of Hood). Examiner notes the ferrite element and LC circuitry would be implemented within the seal of Hoare.  Additionally Examiner notes paragraph [0021] of Applicants disclosure supports that one or more ferrous (e.g., stainless steel) elements that can be heated by induction heating, and/or one or more ferrite elements with LC circuitry that enable the element to be heated by magnetic hysteresis can be equivalently used as a heating element. 
	In regard to claim 2,
	Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood teaches the system of claim 1, wherein the implantable drug delivery device contains the at least one drug within the reservoir (epinephrine; paragraph [0058], [0128], [0049] and [0035] of Hoare: wherein a drug is contained in an isolated enclosure, see figure 17c of Hoare).
	In regard to claim 3,

	In regard to claim 4,
	Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood teaches the system of claim 1, wherein the temporary seal is formed of a biocompatible cross-linked polymer (paragraph [0042]-[0043] of Hoare and paragraph [0044] of Jin).
	In regard to claim 5,
Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood teaches the system of claim 1.
Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood is silent as to wherein the apparatus is further configured to be manually operated to apply the magnetic field.
Novak teaches wherein the apparatus (autonomous drug delivery system) is further configured to be manually operated (column 2, line 37-38).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood to include wherein the apparatus is further configured to be manually operated, as taught by Novak, for the purpose of providing an emergency way for the user to manually intervene in addition to the automatic triggering if desired (column 2, line 33-42 of Novak). Examiner notes implementing the teachings of Novak into Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood would result in the apparatus of Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood to be configured to be manually operated to apply the magnetic field.
	In regard to claim 7,

	In regard to claim 10,
	Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood teaches the system of claim 1, wherein the heating element is embedded in the temporary seal (paragraph [0128] of Hoare; Examiner notes the ferrite element and LC circuitry would similarly be embedded in the temporary seal, see analysis of claim 1 above).
	In regard to claim 11,
	Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood teaches the system of claim 1 wherein the implantable drug delivery device is sized and configured to be subcutaneously implanted (paragraph [0062] of Hoare: wherein the article may be implanted subcutaneously).
	In regard to claim 16,
	Hoare in view of Jin in view of Novak teaches the system of claim 1, wherein the condition is an opioid overdose (see column 2, line 26-33; column 4, line 32-45 and column 5, line 27-37 of Novak) and the at least one drug includes an anti-overdose drug configured to treat the opioid overdose (Examiner notes as noted in claim 1 the at least one drug is not positively require and would be fully capable of .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoare (U.S. PG publication 20110212163) in view of Jin (U.S. PG publication 20070196281) in view of Novak (U.S. patent no 10086138) in view of Houzego (U.S. PG publication 20020055734) as evidence by Hood (U.S. PG publication 20070106266) further in view of Casper (U.S. Patent no 5170801).
In regard to claim 6,
Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood teaches the system of claim 1, wherein the apparatus is configured to externally generate an emission that wirelessly energizes the heating element to heat the temporary seal.
Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood fails to disclose wherein the apparatus includes a radio frequency generator configured to externally generate an emission that wirelessly energizes the heating element to heat the temporary seal (paragraph [0101]-[0102] of Hoare).
Casper teaches wherein the apparatus includes a radio frequency generator configured to externally generate an emission that wirelessly energizes the heating element (column 5, line 8-25; column 2, line 29-38; column 3, line 57-column 4, line 2; Examiner notes the heating element of Casper includes a ferrite element an LC circuit formed by a coil and capacitor).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood to include wherein the apparatus includes a radio frequency generator configured to externally generate an emission that wirelessly energizes the heating element, as taught by Casper, therefore resulting in wherein the apparatus is configured to externally generate an emission that wirelessly energizes the heating element to heat the temporary seal, as the LC circuit is within the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoare (U.S. PG publication 20110212163) in view of Jin (U.S. PG publication 20070196281) in view of Novak (U.S. patent no 10086138) in view of Houzego (U.S. PG publication 20020055734) as evidence by Hood (U.S. PG publication 20070106266) further in view of Casper (U.S. Patent no 5170801) further in view of Houzego (U.S. PG publication 20020055734). 
	In regard to claim 8,
	Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood teaches the system of claim 1.
	Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood fails to disclose wherein the apparatus comprises a radio frequency generator, and wherein the radio frequency generator and the LC circuitry comprise impedance-matched primary and secondary induction coils.
Casper teaches wherein the apparatus comprises a radio frequency generator (column 5, line 8-25), and wherein the radio frequency generator and the LC circuitry (coil and capacitor; column 2, line 29-38; column 3, line 57-column 4, line 2) are tuned to each other (column 5, line 8-25).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood to include wherein the apparatus comprises a radio frequency generator, and wherein the radio frequency generator and the LC circuitry are tuned to each other, as taught by Casper, for the purpose of providing a system that is easily actuated by a radio-frequency signal regardless of the orientation of the device (column 2, line 55-64 of Casper). 

	Houzego teaches an apparatus and the LC circuitry comprise impedance-matched primary and secondary induction coils (energizing and receiving coils; paragraph [0043], [0057], [0032], [0130], [0134], [0136]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radio frequency generator of Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood in view of Casper to include a coil, as taught by Houzego, therefore resulting in the radio frequency generator and the LC circuitry comprise impedance-matched primary and secondary induction coils for the purpose of enabling the receiver to extract significant amounts of power (paragraph [0032] of Houzego). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoare (U.S. PG publication 20110212163) in view of Jin (U.S. PG publication 20070196281) in view of Novak (U.S. patent no 10086138) in view of Houzego (U.S. PG publication 20020055734) as evidence by Hood (U.S. PG publication 20070106266) further in view of Bielski (U.S. PG publication 20190125687). 
	In regard to claim 9,
	Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood teaches the system of claim 1.
	Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood fails to disclose wherein the heating element is within the reservoir.
Bielski teaches that ferromagnets embedded in the core of the microcapsule which contains a pharmaceutical ingredient (paragraph [0023]) or ferromagnets within the shell of the microcapsule could all be used to achieve the same result of releasing an active pharmaceutical ingredient from the . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoare (U.S. PG publication 20110212163) in view of Jin (U.S. PG publication 20070196281) in view of Novak (U.S. patent no 10086138) in view of Houzego (U.S. PG publication 20020055734) as evidence by Hood (U.S. PG publication 20070106266) further in view of Stiles (U.S. PG publication 20190231707).
In regard to claim 15,
Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood teaches the system of claim 1.
Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood is silent as to wherein the one or more sensors includes a temperature sensor configured to monitor a body temperature of the living body.
Stiles teaches wherein the one or more sensors includes a temperature sensor configured to monitor a body temperature of the living body (paragraph [0124]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood to include wherein the one or more sensors includes a temperature sensor configured to monitor a body temperature of the living body, as taught by Stiles, for the purpose of providing a suitable sensor to analyze a patient's biological parameter to determine a symptom associated with opioid toxicity in the patient (paragraph [0124] of Stiles). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoare (U.S. PG publication 20110212163) in view of Jin (U.S. PG publication 20070196281) in view of Novak (U.S. patent no 10086138) in view of Houzego (U.S. PG publication 20020055734) as evidence by Hood (U.S. PG publication 20070106266) further in view of Niichel (U.S. PG publication 20170325746).
In regard to claim 17,
Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood teaches the system of claim 2, wherein the drug is contained within the reservoir and ejected from the reservoir once the temporary seal has at least partially melted (see analysis of claim 1 above wherein the seal is melted as taught by Jin which functions to enable the drug contained within the reservoir of Hoare to be ejected from the reservoir once the temporary seal has at least partially melted).
Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood fails to disclose wherein the drug is contained within the reservoir under pressure so as to be forcibly ejected from the reservoir once the temporary seal has at least partially melted.
Niichel teaches wherein the drug (active agent; paragraph [0075]) is contained within the reservoir (figure 13A, item 1320) under pressure so as to be forcibly ejected from the reservoir (paragraph [0161]: the active ingredient may be pressurized within the delivery compartment 1320 to encourage the active ingredient to flow out of the openings 1332).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoare in view of Jin in view of Novak in view of Houzego as evidence by Hood to include wherein the drug is contained within the reservoir under pressure so as to be forcibly ejected from the reservoir, as taught by Niichel, therefore resulting in wherein the drug is contained within the reservoir under pressure so as to be forcibly ejected from the reservoir once the temporary seal has at least partially melted for the purpose of encouraging the active agent to flow (paragraph [0161] of Niichel). 
Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 10 that there can be no simple rearrangement of parts from which a mere “design choice” could have been made since the applied references do not disclose the structures recited in claim 1. Examiner notes the previous rejection of claim 8 in the Non-final Office Action mailed 8/30/2021 did not rely on a rearrangement of parts. Rather Applicant has not disclosed a criticality to having the heating element comprise a ferrite element and an LC circuit vs. having the heating element comprise a ferrous element, and its appears the device would perform equally well with either designs. Applicant specifically discloses in paragraph [0021] of their specification that both heating elements would equivalently function as a heating element. See paragraph [0021] which states “Examples of suitable devices for use as the heating element 20 include, but are not limited to, one or more ferrous (e.g., stainless steel) elements that can be heated by induction heating, and/or one or more ferrite elements with LC circuitry that enable the element to be heated by magnetic hysteresis.” Applicant argues on page 13 “Contrary to the assertion made in the Office Action, Applicant's LC circuitry provides functionalities that are not provided by the magnetic particles disclosed by Hoare and Jin. As nonlimiting examples, Applicant's specification discloses that the LC circuitry allows the heating element to be heated by magnetic hysteresis and allows the heating element 20 to be inductively coupled to an external generator 24”. Examiner respectfully does not find this argument to be persuasive. The disclosure does not state any benefit to heating by magnetic hysteresis vs. induction heating. Furthermore Applicants arguments directly contradict the disclosure which clearly and explicitly states that both heating elements (a ferrous element and a ferrite elements with LC circuitry) are suitable devices for use as the heating element. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDRA LALONDE/Examiner, Art Unit 3783              
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783